Citation Nr: 0216260	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  93-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right knee disorder, 
including arthritis, and arthritis of the left knee, cervical 
spine, and lumbar spine.


REPRESENTATION

Appellant represented by:	Andrew W. Green, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to August 1954.

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings consistent with a July 2001 single-
judge order of the United States Court of Appeals for 
Veterans Claims (Court) by which the Court vacated a February 
2000 Board decision that denied service connection for a 
right knee disability, including arthritis, and arthritis of 
the left knee, cervical spine and lumbar spine, and remanded 
the matter to the Board for readjudication in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  In its February 2000 decision, 
the Board found that the veteran's service connection claim 
was well-grounded under the law then in effect but as to the 
merits of the claim, the Board found that the claimed 
disabilities were not documented during service, that 
arthritis was not manifest within a year following separation 
from service, and that arthritis therefore could not be 
presumed to have been incurred in service.  The Board found 
that the statements of record from Dr. Skogerboe were 
conflicting and were therefore lacking in sufficient 
probative value to outweigh an opinion set forth in the 
February 1999 VA examination report to the effect that there 
was no evidence of past or present rheumatoid arthritis.  

The original appeal to the Board was from a June 1992 
decision by the Fargo, North Dakota, Regional Office (RO) of 
the Department of Veteran Affairs (VA) which denied the 
veteran's claims for service connection for arthritis of the 
left knee, right knee, right elbow, and back.  The veteran 
testified at a hearing at the RO in May 1995 in connection 
with his appeal of that determination.  On appeal, the Board 
in February 1996, among other determinations, denied service 
connection for a right knee disorder, including arthritis, 
and arthritis of the left knee, cervical spine and lumbar 
spine.  The Board found that the appeal as to the right elbow 
was not properly before it in the absence of a statement of 
the case addressing the matter; the issue was referred to the 
RO for appropriate action.  By a July 1998 order, the Court 
vacated the Board's February 1996 decision and remanded the 
matter to the Board, finding that VA failure to ask a private 
physician who had submitted statements on the veteran's 
behalf to explain an apparent inconsistency between medical 
information provided in 1954 and 1983 violated VA's statutory 
duty to assist.

The Board thereafter remanded the case to the RO in December 
1998 with instructions that the RO take the actions necessary 
to comply with the Court's order.  A statement from the 
physician in question, R. B. Skogerboe, M.D., was received in 
February 1999.  Other evidence was also received, including 
the report of a VA rheumatology examination performed in May 
1999.  

In December 2001, the veteran submitted, through his 
attorney, additional evidence to support the claim and 
requested a hearing before the Board.  The hearing was held 
before the undersigned on July 22, 2002.  The veteran was 
unable to travel to Washington from North Dakota but his 
attorney appeared on his behalf and offered argument in 
support of the appeal.  


FINDINGS OF FACT

1.  A right knee disorder, including arthritis, and arthritis 
of the left knee, cervical spine, and lumbar spine were not 
demonstrated during service, at separation or, as to 
arthritis, within one year after separation from service.

2.  A right knee disorder, including arthritis, and arthritis 
of the left knee, cervical spine and lumbar spine were not 
demonstrated until many years after service and are not shown 
to be related to service.  


CONCLUSION OF LAW

A right knee disorder, including arthritis, and arthritis of 
the left knee, cervical spine and lumbar spine were not 
incurred in or aggravated by service, nor may arthritis of 
the knees, cervical spine or lumbar spine be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

Preliminary matter -- the Veterans Claims Assistance Act of 
2000 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rules implementing the VCAA were published on 
August 29, 2001, at 
66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations apply to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided as of that date, with 
the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).

In the present case, the veteran has been furnished a 
statement of the case and a supplemental statement of the 
case which provided notice of the laws and regulations 
applicable to his appeal and of the evidentiary deficiencies 
that resulted in the denial of his service connection claim.  
Further notification requirements were set forth in the 
decision in the case of Quartuccio v. Principi, 6 Vet. 
App. 183 (2002), which specifies that the veteran must be 
given notice of the evidence and information necessary to 
substantiate his claim and be informed whether he or VA bears 
the burden of producing or obtaining such evidence.  The 
record shows that to date, the veteran has not been furnished 
a written explanation of his rights and obligations under the 
VCAA; however, the Board is able to find that the substance 
of the requirements of Quartuccio has been satisfied.  The 
evidentiary point upon which the claim turns relates to the 
credibility and probative value of the medical opinion 
furnished by a physician, R. B. Skogerboe, M.D., regarding 
the existence of arthritis during the one year period 
immediately after discharge from service.  This narrow and 
precise point has been analyzed at length in VA adjudication 
documents, including the February 2000 Board decision, was 
addressed by the Court in its decision of July 1998, and has 
been the subject of extensive argument by the veteran's 
attorney.  The Board was ordered by the Court to allow the 
veteran an opportunity to obtain a further statement from Dr. 
Skogerboe, and pursuant to the Court's decision, the Board 
remand of December 1998 directed the RO to contact Dr. 
Skogerboe and obtain a clarifying opinion, and the RO 
complied with the Board's instructions.  Though the later 
submission of statements from Dr. Skogerboe in February 1999 
and October 2001 appeared to have been largely the results of 
efforts by the veteran's attorney, that does not alter the 
fact that the veteran was amply informed that VA would 
undertake the procurement of such evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

With respect to the duty to assist, the RO has obtained or 
attempted to obtain all medical records relevant to the 
appeal.  The Board remanded the case in December 1998 for 
development of the evidence that included, in addition to 
efforts to obtain a clarifying statement from Dr. Skogerboe, 
a VA rheumatology examination to further clarifying the 
medical issues central to this appeal.  The veteran has been 
accorded hearings both before the RO and the Board.  The 
veteran has identified no additional evidence which would 
serve to support his claim, and the Board has not identified 
any from the record.

Accordingly, the Board concludes that VA has made all 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim and that both the notice and 
duty to assist provisions of the VCAA have been satisfied.

Legal criteria

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Factual background  

The veteran's service department medical records contain no 
reference to complaints or findings of abnormality of the 
right knee or of arthritis involving any joint.  No 
abnormalities of upper extremities, lower extremities or 
spine were reported on examination for release from active 
service in August 1954.

The veteran filed his original claim for VA compensation 
benefits in September 1954, therein identifying stomach 
trouble, a left arm condition which was "apparently due to 
arthritis condition," and pains in the heart area as the 
disorders for which service connection was claimed.

In support of his application, the veteran submitted a report 
dated in August 1954 from a private physician, R. Skogerboe, 
M.D., on a form issued by the County Veterans Service Office 
of the State of Michigan.  The history and findings reported 
therein related to the stomach and elbow only.  With respect 
to the elbow, Dr. Skogerboe stated that arthritis had been 
aggravated in service.  The diagnoses included post-traumatic 
arthritis of the left elbow.  Rheumatic-like pains in the 
elbow were also noted.  There was no reference to arthritis 
or other pathology of the knees or of the cervical or lumbar 
spine.

The veteran underwent a VA examination in September 1954.  
His complaints were limited to the upper gastric area, left 
elbow and left shoulder and anterior chest.  On examination 
there was no muscular weakness except in the left elbow. 

In May 1965 the veteran was hospitalized at the Grand Forks 
Deaconess Hospital (later renamed the United Hospital) for a 
work-related injury to the right knee.  During 
hospitalization the veteran underwent surgery to repair a 
torn medial semilunar cartilage of the right knee.

A medical statement dated in December 1981 is of record from 
Dr. Skogerboe.  In addition to history, symptoms and physical 
findings related to a gastrointestinal disorder, the form 
listed a diagnosis of post-traumatic arthritis of the left 
elbow and indicated that the arthritic left elbow would get 
worse.  

An April 1982 medical certificate is of record from K. 
Malashenko, M.D., who indicated that the veteran's medical 
history included orthopedic problems involving the right 
upper extremity, right lower extremity, and generalized 
arthritis.  The report noted chronic arthritis in various 
joints, especially the right knee.  The diagnoses included 
generalized arthritis with severe limitations of range of 
motion of right elbow.

In a VA Form 1-9, Appeal to Board of Veterans Appeals, filed 
in April 1982, the veteran asserted that he had had no 
arthritis before 1953 and 1954 but that generalized arthritis 
that had begun in the winter of 1954.  He said that after 
discharge in service he received cortisone treatment for his 
knees and continued to receive treatment for arthritis.

The veteran underwent a VA examination in May 1982, at which 
time he claimed to have arthritis in all of his joints for 
which he took medication.  He also claimed to be taking 
medication for a back problem.  X-rays showed osteoarthritis 
in the cervical spine and lipping and sclerosis in the lumbar 
spine.  The right knee and dorsal spine were normal.  The 
pertinent diagnosis was complaints of discomfort in the right 
ankle, both knees and both hands for arthritis without major 
physical findings.

A September 1982 statement was received from Dr. Skogerboe, 
who related that in 1954 he was taking care of the veteran as 
his private physician.  At that time, the veteran's medical 
problems included pain in both knees and lower back "which 
was considered to be due to arthritis or straining."  Dr. 
Skogerboe treated the veteran symptomatically for his back 
problems.

A December 1982 statement from [redacted] stated that the 
veteran had "doctored" for arthritis since the time of his 
discharge from service.

In a February 1983 statement, Dr. Skogerboe stated that in 
August 1954 he had treated the veteran for, among other 
disorders, rheumatoid arthritis of the back and legs, 
treatment which included cortisone injections into the knees.  
He stated that there had been no evidence of arthritis before 
the veteran entered military service.  Dr. Skogerboe had 
continued to treat the veteran until 1965 when he moved to 
another locality.  He related that at that time, his medical 
records were in storage for about 10 years and were then were 
destroyed.  He stated that the veteran had told him that 
before returning from overseas he had been hospitalized for a 
week in Korea for medical problems which included arthritic 
pain.  An April 1993 statement from Karlstad Health Facility 
confirmed that Dr. Skogerboe's clinical records no longer 
existed.

At a hearing held at the RO in May 1993, the veteran claimed 
that he had received a diagnosis of arthritis of multiple 
joints at the Karlstad clinic shortly after discharge from 
service, with involvement of the knees, cervical spine and 
low back.  He had not received any specific injury to those 
areas.  His wife testified that upon his return from service, 
the veteran was a different man and was sick with severe 
arthritic pain of the joints, including the knees and back, 
especially during cold weather.  She expressed the belief 
that the arthritis was related to cold weather in Korea.  

In a statement received in February 1999, Dr. Skogerboe 
submitted a statement regarding the discrepancy between his 
prior 1954 and 1993 reports.  He stated that the progression 
of disability associated with a damaged left elbow reinjured 
in Korea and an active duodenal ulcer aggravated in service 
was the subject of the 1954 report.  He stated that in the 
1983 report he had discussed treating the veteran for 
generalized arthritis and duodenal ulcer as well as any other 
medical needs but that treatment records had been destroyed.  
He stated that the veteran's arthritis had become more 
painful and had made manual labor impossible.  Noting that 
the veteran had tried to work and would continue if he could, 
Dr. Skogerboe stated that "[t]his could be a progression of 
what happened while in Korea or it could be a new disease 
starting after his discharge.  We will perhaps never know the 
answer."

The veteran underwent a VA examination in May 1999.  He 
complained of chronic pain in various joints, including his 
right knee, low back and neck.  The examiner noted that the 
veteran had never been treated with a slow acting drug for 
arthritis and that there was no history of joint swelling or 
effusion.  X-rays showed changes consistent with 
osteoarthritis of the spine and early osteoarthritis of the 
knees.  On laboratory testing, the rheumatoid factor was 
negative and the sedimentation rate was within normal limits.  
The examiner concluded that the veteran showed evidence of 
significant osteoarthritis, some of which was related to 
injuries that did not occur during service.  She indicated 
that there was no evidence of rheumatoid arthritis at the 
present time or in the past.  

A statement, dated in December 2001, from Dr. Skogerboe was 
received, which responded to questions posed to him, 
apparently by the veteran's attorney.  Dr. Skogerboe 
indicated that current medical tests would not be 
satisfactory or helpful.  He asserted that the veteran's 
arthritis was rheumatoid arthritis caused by exposure to cold 
in Korea when he was 23 years old.  He stated that he had 
come to this conclusion with a reasonable degree of medical 
certainty.  He related that when he first saw him the veteran 
had had painful and swollen joints and that he had given the 
veteran cortisone shots from 1954 to 1966, when he left the 
clinic.  

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

In the present case, the veteran contends that he has 
rheumatoid arthritis of the cervical and lumbar segments of 
the spine and of the right knee which began in service as the 
result of extended exposure to extreme cold.  He claims that 
while in Korea he slept in pup tents for 18 months in extreme 
cold, where he became ill and developed multiple joint pains 
for which he was hospitalized.  He claims that at the time of 
the hospitalization he weighed only 98 pounds.  He maintains 
that he had no arthritis when he entered service and that the 
generalized arthritis that was first manifest in service has 
been continuously present ever since.  

The veteran's service medical records contain no reference to 
the physical complaints or the hospitalization in service 
that he reports.  Service medical records are incomplete and 
efforts to obtain additional records have been unfruitful.  
However, the unavailability of service medical records is not 
necessarily fatal to a service connection claim.  It is well 
established that, in the case of a combat veteran, 
satisfactory lay or other evidence of injury consistent with 
the circumstances of a veteran's service may be accepted as 
proof of service incurrence of the disability unless the 
presumption of incurrence is rebutted by clear and convincing 
evidence.  38 U.S.C.A. § 1154; Collette v. Brown, 82 F. 3d. 
389 (Fed. Cir. 1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  "Clear and convincing" means that there is "a 
reasonable certainty of the truth of the fact in 
controversy." See Vanerson v. West, 12 Vet. App. 254 (1999).

The record does not contain any evidence one way or the other 
with respect to the question of whether the veteran engaged 
in actual combat with the enemy, but even if it is assumed 
arguendo that he is a combat veteran and that his lay 
testimony regarding the circumstances of his service, 
including the nature of his reported complaints in service 
and the occurrence of treatment he has alleged, must be 
accepted at face value, that testimony establishes only that 
he was ill in service and had joint pains.  It does not 
establish that his illness was due to rheumatoid arthritis.  
Furthermore, the reduced evidentiary burden applies only to 
the question of service incurrence and not to the questions 
of either current disability or nexus to service, both of 
which require competent medical evidence.  Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Alternatively, incurrence in service may be established under 
the chronic disease presumption if a statutorily enumerated 
disability, including arthritis, is shown to have been 
manifest to a degree of 10 percent or more within one year 
after separation, in which case, the current disability and 
nexus requirements are also deemed to have been met.  Savage 
v. Gober, 10 Vet. App. 488, 495 (1997).  In the present case, 
the evidence contains an August 1954 statement from Dr. 
Skogerboe pertaining to an office visit shortly after the 
veteran's discharge from military service which is alleged to 
document the existence of rheumatoid arthritis within one 
year after service.  The Board finds, however, that this 
statement is not probative evidence of rheumatoid arthritis 
in 1954.  It contains no reference to any of the complaints 
urged by the veteran, specifically, multiple joint pain.  It 
notes "rheumatic-like pain," but only in the elbow.  
Arthritis of the left elbow is not at issue in the present 
case; in any event, the arthritis in the elbow was 
characterized as post traumatic in origin.  It is reasonable 
to assume that if the veteran had had complaints of multiple 
joint pains involving the knees and spine at the time of the 
August 1954 examination, he would have mentioned them to Dr. 
Skogerboe and that they would have been set forth in full in 
the report, together with a reference to earlier similar 
complaints in service and any hospital treatment furnished 
for them.  

However, the earliest post service reference to a disability 
involving the right knee dates from 1965, when the veteran 
received an injury to the knee at work and subsequently 
underwent surgery.  The earliest evidence of arthritis 
involving locations other than the left elbow is found in an 
April 1982 statement from Dr. Malashenko which refers to 
"generalized arthritis."  In September 1982 Dr. Skogerboe 
submitted statement in which he noted that the veteran had 
knee and back pain due to either arthritis or straining.  It 
was not until February 1983 that Dr. Skogerboe mentioned 
having treated the veteran for rheumatoid arthritis.


The Court has stated that in evaluating the probative value 
of medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The Court has consistently declined to 
adopt a rule that accords greater weight to the opinions of 
treating physicians.  Winsett v. West, 11 Vet. App. 420 
(1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993).  The 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
, Id.  

The value of the February 1983 and later statements from Dr. 
Skogerboe is diminished by the fact that they were prepared 
by memory many years after the events described and after the 
actual treatment records had been destroyed.  More 
importantly, the 1983 and 1954 statements are inconsistent as 
to the disorders requiring treatment in 1954.  The Board 
remanded the case to allow Dr. Skogerboe an opportunity to 
reconcile the discrepancy.  His February 1999 reply was not 
entirely responsive to the question posed.  It recapitulated 
the substance of the 1954 and 1983 statements and noted that 
treatment records had been destroyed but did 


not explain why the 1954 report had omitted any reference to 
arthritis other than that in the left elbow.  It focused 
largely on the extent of current disability and the veteran's 
inability to work.  With respect to the critical question of 
whether post service arthritis was related to service, Dr. 
Skogerboe commented that the current disability could be 
either a "progression of what happened while in Korea" or a 
new disease starting after discharge.  Even in February 1999 
Dr. Skogerboe was unwilling to make an unequivocal statement 
that arthritis had its onset it service.  He did not provide 
an unequivocal assertion to that effect until December 2001, 
when he stated flatly that the veteran had rheumatoid 
arthritis caused by the cold in Korea.  This was also the 
first time Dr. Skogerboe reported that when he first treated 
the veteran, the veteran had painful swollen joints, symptoms 
which the veteran denied at the May 1999 VA examination.  

The Board is now left with the choice of choosing between Dr. 
Skogerboe's irreconcilable reports.  The contradictory nature 
of Dr. Skogerboe's February 1999 and December 2001 statements 
does not serve to reconcile the discrepancy between his 1954 
statement and 1983 and subsequent statements; if anything, 
they further detract from the credibility of all reports 
prepared after 1954.  Of the reports available, the Board 
must find that the 1954 statement has the greatest probative 
value in deciding the present appeal.  The 1954 statement was 
prepared contemporaneously with the findings it described and 
under circumstances that suggests that all pathology present 
at the time would be reported.  The omission of any reference 
to pathology of the nature and severity now claimed to have 
been present in 1954 is significant, especially since it was 
submitted in the context of an August 1954 claim for VA 
compensation which likewise omitted reference to a disability 
of the knees, cervical spine, or lumbar spine.  Similarly, 
neither individually nor collectively do the post-1954 
statements from Dr. Skogerboe have sufficient credibility and 
probative value to support a finding that rheumatoid 
arthritis was present during service.

In addition, there is a conflict in the record as to the 
correct diagnosis of the arthritis reported in post service 
medical reports.  VA X-rays confirm the existence of 


osteoarthritis of the lumbar spine and knees in 1999, but a 
diagnosis of rheumatoid arthritis was excluded by laboratory 
testing showing that the rheumatoid factor was negative and 
the sedimentation rate was within normal limits.  On the 
basis of these findings, the examiner concluded that the 
veteran not only did not have rheumatoid arthritis at the 
time of the examination but had in fact never had rheumatoid 
arthritis.  In contrast to the opinion of Dr. Skogerboe, the 
VA diagnosis is based on X-ray findings and laboratory 
testing.  In none of his reports does Dr. Skogerboe cite X-
rays or laboratory findings as the basis for his medical 
opinion that rheumatoid arthritis was the veteran's correct 
diagnosis.  Dr. Malashenko cites generalized arthritis but 
likewise provides no basis for the diagnosis.  The absence of 
evidence to support the diagnosis of rheumatoid arthritis at 
any time, let alone in August 1954, deprives the veteran of 
the use of the one year presumption to establish service 
connection.  The only current disability adequately 
established in the record by actual clinical findings is 
osteoarthritis, which was not demonstrated until many years 
after service.

The veteran's attorney has submitted a brief on appeal which 
addresses the medical issues raised in the appeal.  Citing a 
medical text, Diagnosis of Bone and Joint Diseases, W. B. 
Saunders and Co. (3rd Ed. 1955), by Donald Resnick, M.D., to 
support the proposition that a sedimentation rate test is 
subject to many false negatives and that osteoarthritis and 
rheumatoid arthritis are indistinguishable on X-rays, the 
attorney argues that osteoarthritis is associated with 
advancing age while rheumatoid arthritis is not, making it 
probable that arthritis having its onset when the veteran was 
23 years old was rheumatoid in nature.  

As a general rule, generic medical literature which does not 
apply medical principles regarding causation or etiology to 
the facts of an individual case does not provide competent 
evidence to satisfy the nexus element for an award of service 
connection.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).  The decision in the 
case of Wallin v. West, 11 Vet. App. 509 (1998), suggested 
that 


medical treatise information may be regarded as competent 
evidence where, "standing alone, [it] discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than an 
unsubstantiated lay medical opinion."  

In the present case, the application of the medical 
principles set forth by Dr. Resnick is being made not by Dr. 
Resnick or any other physician but by an attorney, and the 
attorney does not claim to be a medical professional.  His 
analysis is largely speculative and drifts far afield from 
the facts documented by the medical evidence of record.  
Acceptance of the attorney's reasoning as to the nature, 
etiology, the time of onset of the post service arthritis 
would entail serial Colvin violations by the Board.  The 
attorney's lay analysis of medical principles pertaining to 
questions of diagnosis and etiology does not constitute 
competent evidence to support the veteran's claim.  

Other evidence relevant to the veteran's appeal consists of 
hearing testimony by the veteran and his wife and post 
service lay statement from Mr. [redacted], all of which are to 
the effect that the veteran suffered from arthritis pains 
after service which had not been present before he entered 
military service.  Such evidence may be accepted for the 
purpose of describing events or circumstances that are within 
the capacity of a lay person to observe, but do not provide a 
basis for a diagnosis of arthritis or a finding that the 
veteran has arthritis associated with exposure to cold 
temperatures in Korea.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Consequently, the Board finds that a preponderance of the 
evidence of record is against the veteran's claim for a right 
knee disorder and arthritis of the knees, cervical spine and 
lumbar spine.  Where a preponderance of the evidence is 
against the claim, such claim must be denied.  38 U.S.C.A. 
§ 5107(b) (Supp. 2002).




ORDER

Service connection for a right knee disorder, including 
arthritis, and arthritis of the left knee, cervical spine, 
and lumbar spine is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

